Citation Nr: 0815510	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.  

The veteran filed a claim for bilateral hearing loss 
alongside the issue currently before the Board.  However, the 
hearing loss claim was granted at an evaluation of 0 percent 
in a July 2006 Decision Review Officer decision.  The veteran 
did not appeal that rating decision, therefore the issue of 
bilateral hearing loss is not before the Board at this time.


FINDINGS OF FACT

1.  In March 1982, the RO denied the veteran's claim of 
service connection for tinnitus.  Following proper 
notification in May 1982, an appeal of the denial of service 
connection was not received within one year.

2.  Evidence received since the March 1982 decision that 
pertains to the veteran's claim for tinnitus is new and 
material.

3.  It is as likely as not that the veteran's current 
tinnitus is the result of his service. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for tinnitus has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Service connection for tinnitus is established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claims for entitlement to service 
connection for tinnitus in a March 1982 rating decision.  A 
letter dated May 1982 gave the veteran notice of this denial 
and his appellate rights, but he did not initiate an appeal.  
Therefore, that RO decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.
  
Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his current petition to reopen in November 
2003.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's March 1982 decision 
includes a Kaiser Permanente audiological report dated 
October 2003, and statements submitted by the veteran.  

Under the requirements stated above for reopening claims, the 
audiological report, which indicates severe high-frequency 
hearing loss and a longstanding history of tinnitus, is 
considered new and material evidence.  The claim for service 
connection for tinnitus is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he 
worked in the engine rooms of three different Navy ships over 
the course of approximately three and a half years, in close 
proximity to engines and auxiliary equipment noise with no 
means of ear protection or conservation.  The veteran is 
currently service-connected for a history of perforated left 
tympanic membrane and bilateral hearing loss, each at an 
evaluation of 0 percent.

The evidence, including service personnel records (SPRs), 
supports the veteran's statements of time in engine rooms 
with regular noise exposure.  The veteran's testimony is 
found to be very credible. 

The service medical records (SMRs) indicate no complaints of, 
or treatment for, tinnitus.  The separation examination 
includes no complaints of tinnitus, providing limited 
evidence against this claim.

A private audiological evaluation was performed in October 
2003 at Kaiser Permanente.  The examiner found the veteran to 
have "tinnitus present for yrs", as well as sensorineural 
hearing loss bilaterally, moderate, in the right ear and 
severe in the left ear.  The Board finds that this medical 
record is entitled to some probative weight.  It is 
consistent with VA examination conducted in February 1982 
pursuant to the original claim, which found constant tinnitus 
aurium.

A VA audiological evaluation was performed in April 2004.  
The evaluation revealed bilateral high-frequency 
sensorineural hearing loss, mild to moderate in the right ear 
and moderate to severe in the left ear.  The examiner opined 
that the hearing loss is less likely as not probably a result 
of noise exposure during military service since reported 
thresholds during military service were normal.  However, the 
examiner then noted, "it was highly unusual to see all 
thresholds reported on both audiometric exams during service 
at 0 dB HL for all frequencies."  

The VA audiological examiner then opined that "tinnitus is 
not the result of noise exposure during military service 
since it could not be related to a noise induced hearing loss 
and was not reported during treatment for left ear 
perforation [in service]."

The veteran was also administered a VA examination by an ENT 
in April 2004.  The ENT noted the veteran's time working in 
ship engine rooms with exposure to attendant engine and 
auxiliary equipment noise which was constant, and at times 
actually painful.  The ENT recorded the veteran's spontaneous 
rupture of the left typanic membrane in service, with a 
persistent perforation for several weeks, and the veteran's 
complaint of some tinnitus in both ears ever since.  The ENT, 
as the audiologist, took note of the in-service hearing  
tests, stating that "it is completely unlikely that each 
frequency is exactly at zero, and especially since it was not 
signed by the alleged tester."  The ENT opined that "[the 
veteran's] tinnitus would appear to be related to his noise 
exposure following his military career."

The veteran did work in a noisy environment after separation, 
as an engineer in power plants and as a hydraulic engineer.  
However, the veteran has stated that he always used hearing 
protection in his civilian career, as well as for any loud 
recreational activities, to include the use of a shotgun or 
chain saw.  He stated that he was never afforded hearing 
protection devices in service.  

The Board finds the veteran's testimony at a videoconference 
hearing in February 2008 to be credible.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's tinnitus will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

The appeal to reopen a claim of service connection for 
tinnitus is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


